Title: From George Washington to Colonel Rudolphus Ritzema, 14 July 1776
From: Washington, George
To: Ritzema, Rudolphus



Sir
Head Quarters [New York] July 14. 1776

At a Period so critical as the present, when our unnatural Enemies are in full view, and hourly expected to strike a Blow which may be supposed in a great measure to decide the Fate of America, I must confess, I am not a little surprized to find an Officer of your Rank in the Army solliciting leave to resign his Commission, more especially considering the Predicament you are now in—I should rather hope that as you are so conscious of your innocence, you would urge an Inquiry into your Conduct

to convince the World that the Complaints exhibited against you are totally groundless, and that the malice of your worst Enemies cannot do the least injury to your Reputation, which to a Soldier ought ever to be dearer than Life—I don’t know how far I can with propriety countermand the Order for the Court of Inquiry, as it is already given out in General Orders—however I will think of it and give you my answer to morrow. I am Sir Your humble Servant

G.W.

